ORDER
PER CURIAM.
Aaron Wormington (“Appellant”) appeals his conviction of involuntary manslaughter in the first degree, in violation of section 565.024.1 We have reviewed the briefs of the parties and the record on appeal, and we find there was sufficient evidence from which a reasonable juror could have found Appellant acted recklessly in causing the death of the Jade Stafford. In addition, we find the trial court did not abuse its discretion in denying Appellant’s request for a mistrial. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).